I would like to extend
my warmest congratulations to Mr. Holkeri on his well-
deserved election as President of the General Assembly
at its fifty-fifth session. I am certain that his
considerable experience and diplomatic skills will
guide the work of this session to a successful
conclusion.
I would also like to take this opportunity to
express my appreciation to his predecessor, Mr. Theo-
Ben Gurirab, the Minister for Foreign Affairs of
Namibia, for the exceptional manner in which he
presided over the fifty-fourth session of the General
Assembly.
Earlier this month, in this very Hall, an
unprecedented gathering of heads of State took
place — an event that, through the final Declaration,
has given new impetus to enhanced international
cooperation to tackle an array of international
problems. The Millennium Assembly has expressed the
strong will of the peoples of this planet for common
action so that humanity can proceed with the
construction of a better world.
Cyprus reaffirms its commitment to the United
Nations, which we have always considered and
continue to consider to be the foundation on which the
international community can pursue the lofty goals of
peace, security, justice, respect for human rights, and
social and economic development on a global level. We
thus fully support the continuing efforts towards the
reform of the Organization, including its principal
organs, so that it will be able to successfully face the
many international challenges. For, just as all living
organisms are constantly evolving in order to adapt and
survive in an ever-changing environment, so does the
United Nations need always to have the necessary
structures and means that will make it as effective as
possible.
Cyprus welcomes the efforts of the United
Nations in the area of disarmament and we are
particularly pleased at the successful conclusion earlier
this year of the review process of the Treaty on the
Non-Proliferation of Nuclear Weapons. We would like
to congratulate the Russian Federation for its recent
ratification of the Comprehensive Nuclear-Test-Ban
Treaty and the START II Treaty. We consider the
expansion of the regime of nuclear-free zones,
including one in our region of the Mediterranean, to be
an important component in our goal towards a nuclear-
free world.
The illicit trafficking of small arms is an issue of
grave concern. We are fully supportive of international
efforts in this direction and consider more effective
action to eliminate this phenomenon to be an
imperative need of our increasingly interdependent
world.
In countless reports of the United Nations and its
specialized agencies, the concern is evident regarding
the continuing degradation of the environment and the
imperative need for global policies in the pursuit of
sustainable development. The effects of overpopulation
and unregulated development will undoubtedly create
new pressures on the environment in this new century.
Small island States facing their vulnerability to global
warming, rising water level and the increasing scarcity
of water resources are particularly concerned in this
area. We are particularly pleased with the organization
in Cyprus next January of the workshop on energy for
sustainable development, a capacity-development
initiative of the Alliance of Small Island States. We
expect this workshop to make a substantive input to the
ninth session of the Commission on Sustainable
Development.
The effects of globalization were extensively
discussed by world leaders at the Millennium Summit.
I will therefore limit myself in this statement to only
one aspect of the whole question of the impact of
globalization, which we consider a major problem that
we all have an obligation to address. The eradication of
poverty is undeniably one of the major challenges that
the international community faces. It is imperative that
new and imaginative policies to attack the problem be
developed, with the Member States of the United
Nations and the major international financial
24

institutions working in close cooperation on this issue.
Debt relief should be a central part of these efforts.
The progress achieved since the Universal
Declaration of Human Rights, which was adopted more
than half a century ago, has been considerable. The
international regime of human rights instruments has
been continually expanding and constitutes the
criterion against which the international community
and national Governments are judged as to their
dedication and actions in the protection of human
rights. The United Nations has been at the forefront of
these new winds of hope for humankind. The subject of
human rights today encompasses a variety of topics.
We are very pleased at the successful conclusion of the
special session of the General Assembly on women and
the follow-up conference on social development, which
were held earlier this year in New York and Geneva
respectively. We look forward to continuing on this
path at the upcoming world conference on racism,
xenophobia and related intolerance and at the special
session of the General Assembly on children.
One of the areas of particular concern to Cyprus
is the increasing number of refugees and internally
displaced persons throughout the world. Cyprus has
itself experienced the tragic consequences of mass
displacement and ethnic cleansing. The vast majority
of displaced people — more than 22 million people,
according to the Office of the United Nations High
Commissioner for Refugees — are women and
children, who are particularly vulnerable to gross
violations of their human rights. We strongly believe
that the international community has an obligation to
more forcefully secure the right of return of these
refugees to their places of residence.
Cyprus welcomes the withdrawal of Israeli forces
from Lebanon in accordance with resolution 425
(1978)of the Security Council. We would like to
consider this as a harbinger of the achievement of a
comprehensive solution to the Middle East question.
Despite the temporary setback in the Israeli-Palestinian
final-status negotiations, we believe that the process
can and should move forward, so that peace, stability
and prosperity will finally be established in this long-
tormented region. Cyprus supports the implementation
of the relevant resolutions of the Security Council in
this respect.
Cyprus fully supports Security Council resolution
1244 (1999) and calls for the full respect of the human
rights of all the inhabitants of Kosovo, irrespective of
their origin, as well as for the full respect for the
sovereignty, the territorial integrity and the democratic
process of all States in the region. We also commend
the European Union for its considerable initiatives and
support for the economic and political stabilization of
South-Eastern Europe.
We have been encouraged by the positive climate
that has existed since the June meeting between the
North and South Korean leaders. We express our
support for further measures to achieve reconciliation,
stability and cooperation in the Korean peninsula. We
have been heartened by the prospect of reunification
and of the termination of the division in this sensitive
region.
Cyprus fully supports the process for the
establishment of an international criminal court and
was one of the original signatories of the Rome Statute.
We look forward to further progress in the work of the
Preparatory Commission for the International Criminal
Court and welcome the results of its last session
regarding the consensus reached on the rules of
procedure and evidence and the elements of crime. Our
support stems from our firm belief that if we are to live
in a world where justice and international law prevail,
then impunity for abhorrent crimes against humanity
should end immediately. Cyprus, itself a victim of such
crimes, knows very well the bitter truth of impunity.
For the last 26 years the General Assembly has
included in its agenda the question of Cyprus.
Decisions by this Assembly, in particular resolution
3212 (XXIX), as well as successive Security Council
resolutions, call for the restoration of the territorial
integrity, unity and independence of the Republic of
Cyprus and the withdrawal of the Turkish troops and
settlers from an independent country, Member of the
United Nations, which was invaded in 1974 and whose
territory, 37 per cent of it, is controlled by the Turkish
occupation army.
An attempt has been made from this rostrum to
give a different version from and interpretation of the
one upheld and understood by this General Assembly
and by the Security Council. When one talks about the
events of 1963, one should not forget the armed
insurgency against the legal Government of the
Republic and the deliberate decision of the Turkish
Cypriot leadership to withdraw its representatives from
Parliament and the organs of the Government, in order
25

to pave the way for the present de facto division of the
island.
Furthermore, it is well known and confirmed by
the three reports of the European Commission of
Human Rights, following appeals by the Republic of
Cyprus against Turkey, that ethnic cleansing occurred
in Cyprus in 1974 with the violent uprooting of one-
third of the Cypriot population from their homes and
their expulsion from the areas that are now under
Turkish occupation. This is a classic example of a
creation of faits accomplis through the use of force.
Enough has already been said about history, and
many recriminations were levelled by one side against
the other. We have said time and again to our Turkish
Cypriot compatriots, and we repeat to the Government
of Turkey, that it is high time we looked to the future.
A future bright and prosperous for all Cypriots,
permeated by a spirit of reconciliation, in a peaceful,
demilitarized and reunited Cyprus, member of the
European Union, in which all Cypriots would live in
conditions of peace, prosperity and the full protection
of their human rights and fundamental freedoms.
We want a future without occupation armies,
without barbed wires of division and without human
suffering. Indeed, how can one seriously claim that the
massive Turkish military force which invaded and has
continued to occupy 37 per cent of Cypriot territory for
the last 26 years is a force of pacification and
liberation? Had these forces been pacification or
liberation troops, as Turkey tries to portray them,
would the Security Council, which represents the
collective wisdom of the international community, call
repeatedly for their withdrawal? Moreover, how can
anyone, speaking before this body, describe United
Nations resolutions and their call to uphold and adhere
to international law as romantic descriptions and
unrealistic assessments?
One further point that I would like to make is the
reference to the so-called realities in Cyprus. We have
been asked to accept, if we want to find a solution,
these so-called realities on the ground. These realities
are, of course, the result of the Turkish invasion and its
dire consequences on the people of Cyprus. One such
stark reality reflecting the ultimate aims of Turkey in
Cyprus is the importation of 98,000 Turkish mainland
settlers into the occupied areas in an effort to change
the demographic structure of the island. Another reality
is the mass emigration of our fellow Turkish Cypriots
from the occupied areas and the constant threat posed
by the 36,000 Turkish occupation troops stationed on
the island. This threat is real and manifests itself from
time to time through provocative actions on the ground.
Such is the case of the Turkish advance in Strovilia,
following the adoption last June of a resolution by the
Security Council renewing the mandate of the United
Nations Peacekeeping Force in Cyprus (UNFICYP).
This illegal action has been described by the United
Nations Secretary-General as a clear violation of the
status quo. The inability of the Organization to return
the situation to the status quo ante tarnishes its image
and credibility. Could one imagine the consequences
for international relations, when nations are forced to
accept solutions based on faits accomplis created and
sustained through the use of military force and
unilateral acts? Can we allow such a precedent to pave
the way for the disintegration of so many countries
around the globe? What, indeed, would be the
consequences for small States in this kind of so-called
international order, where international law is
selectively applied and the will of the mighty reigns
supreme?
The one and only reality is the imperative need
for peace and reconciliation in Cyprus through a
mutually acceptable solution within the parameters of
United Nations resolutions. We are currently engaged
in the fourth round of proximity talks. We have come
to these talks with flexibility and with the political will
to reach a solution as prescribed by this Organization.
We appeal to the Turkish side to seize the moment and
capitalize on the current favourable environment in
order to reach a comprehensive settlement. Such a
settlement will be based on Security Council
resolutions, which call for a bi-zonal, bi-communal
Federal Republic of Cyprus, with a single sovereignty,
citizenship and international personality, comprising
two politically equal communities, as described in
Security Council resolution 750 (1992). The Turkish
side must realize that a solution must be mutually
acceptable and based on international law, and it must
not insist on imposing its will and on a solution based
on faits accomplis.
Our common aim should be a solution that would
be honourable and something to be cherished by future
generations of all Cypriots, Greek and Turkish alike, to
whom our utmost purpose is to bequeath a better place
to live in harmony, tolerance and cooperation.
26











